NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WILLIAM H. GREENE,
Claim,an.t-Appellant,
V.
ERIC K. SHINSEK], SECRETARY OF VETERANS
AFFAIRS, '
Resp0nden,t-Appellee.
2011-7166
Appea1 from the United States Court of Appeals for
Veterz-ins C1ai1ns in case no. 09-3013, Judge Mary J.
Schoe1en.
ON MOTION
ORDER
William H. Greene moves without opposition for a 29-
day extension of time, until March 30, 2012, to file his
reply brief
Upon consideration thereof

GR:aENE v. 1i)vA 2
IT ls ORDERED THAT:
The motion is g“ranted.
FOR THE CoURT
 2 1  /s/ Jan Horba13;
Date J an Horbaly
Clerk
ccc Ig0r V. Timofeyev, Esq.
Meredyth Cohen Havasy, Esq. F"_ED
U.S. CDUFlT OF APPEAlS FUFl
532 1 `l`\'lE FEDERAL C|RCU|T
FEB 21-2012
JANHOBBAl.V
. C\.EiK